DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 17, and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Riha (WO201134786).


    PNG
    media_image1.png
    726
    509
    media_image1.png
    Greyscale

Annotated Fig. 5B of Riha 
Regarding claim 7, Riha discloses the limitations of claim 1, and Riha further discloses first heat exchange tube sets each composed of at least one of the first heat exchange tubes 
Regarding claim 8, Riha discloses the limitations of claim 1, and Riha further discloses
 the first heat exchange tubes (6.1), the second heat exchange tubes (6.2), and the first fins (7) are aligned, on at least one side in a third direction perpendicular to both the first direction and the second direction, with one another in the second direction.
Regarding claim 17, Riha discloses the limitations of claim 1, and Riha further discloses an air-conditioning system comprising: the heat exchanger of claim 1 (see Fig. 5A/5B, which is capable of conditioning air). 
Regarding claim 21, Riha discloses the limitations of claim 1, and Riha further discloses teaches the portion of the one of the first manifold (8.1 & 9.1) and the second manifold (8.2 & 9.2) located in the region between the other of the first manifold and the second manifold and the first fins (7) in the first direction is configured to hinder at least a portion of an air stream bypassed through a gap between the other of the first manifold and the second manifold and the first fins (see either airflow A in annotated Fig. 5B below).

    PNG
    media_image2.png
    453
    628
    media_image2.png
    Greyscale

Annotated Fig. 5B of Riha
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 7-8, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Huang (US11047625).
Regarding claim 1, Gao teaches a heat exchanger (Fig. 4-6 & 20) comprising: heat exchange tubes (21 & 22), first fins (3), at least a portion of each of which extends in a first direction (A), which are arranged in a row in a second direction (B) perpendicular to the first direction, and which are arranged alternately with the heat exchange tubes, wherein the heat exchange tubes comprise first heat exchange tubes (21) configured to form a first circuit (one of “two refrigeration systems” - ¶[0155-0156]), and second heat exchange tubes (22) configured to form a second circuit (one of “two refrigeration systems” - ¶[0155-0156]), wherein, each of the heat exchange tubes comprises a first end and a second end, the heat exchanger further comprises: two first manifolds (11 & 12) which are connected with and are in fluid communication with the first ends and the second ends of the first heat exchange tubes (21), respectively; and two second manifolds (13 & 14) which are connected with and are in fluid communication with the first ends and the second ends of the second heat exchange tubes (22), respectively, and one of the first manifold and the second manifold on one side (13 or 14), in the first direction, of the heat exchanger is closer to a center, in the first direction, of the heat exchanger than the other in the first direction, such that at least a portion of the one of the first manifold and the second manifold is located in a region between the other of the first manifold and the second manifold and the first fins in the first direction.


    PNG
    media_image3.png
    248
    312
    media_image3.png
    Greyscale

	Altered Fig. 6 of Gao, in which the angle is increased to be larger than 90 degrees.
	Huang, also directed to an interlaced heat exchanger, teaches the first manifold and the second manifold overlap at least partially in the first direction (see annotated Fig. 15 below), in order to facilitate coupling of the microchannel tubes to the headers (Col. 16, lines 30-35). 

    PNG
    media_image4.png
    418
    636
    media_image4.png
    Greyscale

	Annotated Fig. 15 of Huang
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the overlapping manifold configuration of Huang, in order to facilitate coupling of the microchannel tubes to the headers (Col. 16, lines 30-35).  In the alternative, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I E). 
Regarding claim 7, Gao teaches the limitations of claim 1, and Gao further teaches first heat exchange tube sets each composed of at least one of the first heat exchange tubes (21), 
Regarding claim 8, Gao teaches the limitations of claim 1, and Gao further teaches
 the first heat exchange tubes (21), the second heat exchange tubes (22), and the first fins (3) are aligned, on at least one side in a third direction perpendicular to both the first direction and the second direction, with one another in the second direction.
Regarding claim 17, Gao teaches the limitations of claim 1, and Gao further teaches an air-conditioning system comprising: the heat exchanger of claim 1 (air conditioner - ¶[0002]). 
Regarding claim 21, Gao teaches the limitations of claim 1, and Gao as modified further teaches the portion of the one of the first manifold (11/12 of Gao) and the second manifold (13/14 of Gao) located in the region between the other of the first manifold and the second manifold and the first fins (3 of Gao) in the first direction is configured to hinder at least a portion of an air stream bypassed through a gap between the other of the first manifold and the second manifold and the first fins (as modified by Huang above, see annotated Fig. below).

    PNG
    media_image5.png
    418
    874
    media_image5.png
    Greyscale

Annotated Fig. 15 of Huang
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Huang (US11047625), or alternatively Riha (WO201134786), in view of Jia (US20050279127).
	Regarding claim 3, Gao/Riha teaches the limitations of claim 1, and Gao/Riha does not teach the heat exchanger is bent in an L shape, a U shape, or a C shape when viewed in the second direction.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao/Riha to include the U-shape of Jia, in order to accommodate applications where space constraints are significant (¶[0006]). 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Huang (US11047625) and in further view of  Mila (US20190212063).
Regarding claim 4, Gao teaches the limitations of claim 1, and Gao further teaches the heat exchange tube (21 & 22; Fig. 4) comprises a first end (top end) on one side of the heat exchanger in the first direction, a second end (bottom end) on the other side of the heat exchanger in the first direction, and an intermediate part (intermediate part thereof) between the first end and the second end, the first end (top end of 22) of the second heat exchange tube is bent towards a side of the heat exchanger in a third direction perpendicular to both the first direction and the second direction, and the intermediate part and the second end of the first heat exchange tube extend in the first direction, and the second end (bottom end of 22) of the second heat exchange tube is bent towards the side of the heat exchanger in the third direction perpendicular to both the first direction and the second direction, and the intermediate part and the first end of the second heat exchange tube extend in the first direction. 
Gao does not teach the heat exchange tube comprises a first end on one side of the heat exchanger in the first direction, a second end on the other side of the heat exchanger in the first direction, and an intermediate part between the first end and the second end, the first 
Mila, directed to integrating two heat exchangers having bents tubes, teaches the heat exchange tube comprises a first end (left end; Fig. 6-7) on one side of the heat exchanger in the first direction, a second end (right end; Fig. 6-7) on the other side of the heat exchanger in the first direction, and an intermediate part (intermediate part thereof) between the first end and the second end, the first end of the first heat exchange tube (left end of 5.2) is bent towards a side of the heat exchanger in a third direction perpendicular to both the first direction and the second direction, and the intermediate part and the second end of the first heat exchange tube extend in the first direction, and the second end of the second heat exchange tube (right end of 5.1) is bent towards the side of the heat exchanger in the third direction perpendicular to both the first direction and the second direction, and the intermediate part and the first end of the second heat exchange tube extend in the first direction.   Accordingly, the prior art references teach that is known the first tube having one bend and the second tube having one bend, and the first tube having no bends, with the second tube having two bends are functional equivalents.  

Regarding claim 5, Gao teaches the limitations of claim 4, and Gao further teaches  two first manifolds (11 & 12) which are connected with and are in fluid communication with the first ends and the second ends of the first heat exchange tubes (21), respectively; and two second manifolds (13 & 14) which are connected with and are in fluid communication with the first ends and the second ends of the second heat exchange tubes (22), respectively.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN103644685) in view of Huang (US11047625) and in further view of Kennedy (WO2017161939) via the English language equivalent (US20190049194).
Regarding claim 15, Gao teaches the limitations of claim 1, and Gao further suggests the first fin (3) has a same size in a third direction (into page Fig. 5, left to right, Fig. 6) perpendicular to both the first direction (A) and the second direction (B) as a bigger one of a portion of the first heat exchange tube in contact with the first fin and a portion of the second heat exchange tube in contact with the first fin, however, the Figures don’t appear to explicitly show this feature.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include the fin size of Kennedy, in order to increase the heat exchange efficiency of the heat exchanger (¶[0064]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/29/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763